Citation Nr: 9933123	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of the currently 
assigned 10 percent for 
the right lower extremity for service-connected phlebitis. 

2.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for the left lower extremity for service-
connected phlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 
until May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an 
April 1998 rating decision by the Department of Veterans 
Affairs (VA)
Regional Office (RO), located in Waco, Texas. 


FINDINGS OF FACT

1.  The evidence of record shows that the veteran has 
manifestations of ulceration of the right lower extremity.  
No manifestations of massive board-like swelling or edema, 
with severe and constant pain at rest have been identified.  

2.  The evidence of record shows that the veteran has 
manifestations of aching and fatigue of the left lower 
extremity.  No manifestations of persistent or massive board-
like swelling or edema, moderate discoloration, pigmentation, 
cyanosis, eczema, or ulceration have been identified. 


CONCLUSIONS OF LAW

1. The criteria to warrant an evaluation of 60 percent for 
the veteran's service-
connected right lower extremity phlebitis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (former regulation in effect prior to January 12, 
1998 and revised regulation in effect January 12, 1998).

2. The criteria to warrant an evaluation in excess of 10 
percent for the veteran's 
service-connected left lower extremity phlebitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (former regulation in effect prior to 
January 12, 1998 and revised regulation in effect January 12, 
1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected phlebitis, which is currently evaluated as 10 
percent disabling for each lower extremity pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7121.  In the interest of 
clarity, the Board will initially discuss pertinent law and 
VA regulations.  The factual background of this case will 
then be reviewed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Relevant law and VA regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's current claim of entitlement to increased 
disability ratings for phlebitis was filed in June 1997.  The 
Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating cardiovascular disorders, 
including phlebitis.  62 Fed. Reg. 65207 - 65224 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

Under the rating criteria for thrombophlebitis in effect 
prior to January 12, 1998, a 100 percent rating will be 
assigned for massive board-like swelling, with severe and 
constant pain at rest.  A 60 percent rating requires 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 30 percent rating will be 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  Finally, a 10 percent rating for unilateral 
phlebitis or thrombophlebitis requires symptoms which 
approximate persistent moderate swelling of leg not markedly 
increased on standing or walking.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7121 were amended to read as follows:  
Post-phlebitic syndrome of any etiology: With the following 
findings attributed to venous disease:  Massive board-like 
edema with constant pain at rest is evaluated as 100 percent 
disabling.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  When there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent evaluation 
is warranted.  For persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, a 20 percent evaluation is warranted.  
When there is intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, a 10 percent evaluation is warranted.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined under 38 C.F.R. § 4.25 
(1999), using the bilateral factor, 38 C.F.R. 
§ 4.26 (1999), if applicable. 

Factual Background

In May 1957, the veteran was diagnosed with chronic 
phlebitis.  The examiner noted "more marked on the right, 
slightly symptomatic, both lower extremities."   

In August 1991, the veteran was evaluated by a private 
examiner who indicated 
that the symptoms in the veteran's lower extremities had 
worsened.  The examiner noted intermittent clotication, very 
severe varicose veins, the inability to walk, and arterial 
poor circulation.  

A VA medical record dated in March 1992 noted the veteran's 
varicosities to his lower extremities, bilaterally.  The 
examiner noted negative calf tenderness and negative edema.  
In June 1992, the veteran was evaluated at the Vascular 
Surgery Clinic.  He complained that his legs were getting 
weaker and thought that his knees would give way.  The 
examiner noted the veteran's history of thrombophlebitis to 
the right leg.  Upon examination, the examiner found no 
lesions or edema.  The examiner noted no symptoms consistent 
with pain at rest.  The examiner diagnosed varicose vein 
disease to both lower extremities.  The veteran was advised 
to get custom fit stockings and elevate his legs at night.  

In April 1993, the veteran contended that he was falling and 
that his legs seemingly did not hold him up.  He indicated 
that his legs felt weak and hurt most of the time.  He noted 
that he had support stockings.  In June 1993, the veteran was 
again evaluated at the Vascular Surgery Clinic.  The examiner 
noted that the veteran currently denied any pain.  The 
examiner opined that there was no evidence of significant 
vascular disease. 

In a September 1995 statement of attending physician, the 
veteran reportedly had painful legs all the time, was unable 
to stand or walk, and was bedridden most of the time.  

A January 1997 progress note reflected the veteran's 
complaints of redness and edema to the right lower extremity.  
The right lower extremity was found to be tense with 
cellulitis, but negative for deep vein thrombosis.  The 
examiner diagnosed cellulitis and peripheral vascular 
disease.  

In January 1997, the veteran was evaluated at a private 
emergency room for complaints to his right leg.  The veteran 
was noted to have severe Alzheimer's disease of long standing 
and was a resident of a nursing home.  The medical report 
noted the veteran's history as remarkable for phlebitis and 
indicated that during the last year, he reportedly had 
recurrent and chronic episodes of cellulitis of the right 
leg.  Upon examination, the right leg revealed an area of 
cellulitis.  The veteran was found to have no clubbing, 
cyanosis or edema to the extremities.  The examiner diagnosed 
cellulitis.  The medical report indicates that the veteran 
was admitted to the medical care facility.  Upon admission, 
the veteran underwent a physical examination in which his 
history of cellulitis of the right lower extremity was noted.  
The veteran's family reportedly noted an extension of the 
erythema and induration area of the lower extremity.  The 
examiner noted that the veteran had persistent cellulitis of 
the right lower extremity and diagnosed cellulitis of the 
right lower extremity.  The January 1997 discharge summary 
report provided a diagnosis of cellulitis of the leg.  A 
January 1997 patient transfer form noted a secondary 
diagnosis of cellulitis of the right leg. 

An undated resident record noted edema on the veteran's lower 
extremities, shown as 1+ - 2+.

An April 1997 private medical record indicated that the 
veteran was weaker and unable to ambulate more than a few 
steps.  The record stated that treatments did not seem to 
help the veteran's right leg cellulitis.  A May 1997 nursing 
assessment indicated that the veteran had cellulitis of his 
right lower extremity.  In June 1997, a nursing summary noted 
the veteran's cellulitis to the shin upon admission, and 
indicated that treatment was initiated.  

In May 1998, a registered nurse reported that the veteran had 
stasis ulcer of the right lower extremity, which required 
daily treatment.  The nurse indicated that she had been the 
veteran's direct care provider for approximately two years.  

In June 1998, the veteran's private physician reported that 
the veteran was wheelchair bound due in part to his leg 
problems, which attributed to his very unsteady gait.  
Restorative aids were noted to be working with the veteran to 
assist him in ambulating, but not with much success.  

In his June 1998 substantive appeal, the veteran indicated 
that his legs were scaly and feverish with healing sores on 
his right leg.

Analysis

Initial matters: well groundedness of claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service- 
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  

The veteran has stated, in essence, that the symptoms of his 
service-connected phlebitis have increased.  The Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has not undergone a current VA examination in 
connection with his claim for phlebitis.  The record reflects 
that he could not report for a scheduled VA examination 
because he resides in a nursing home, he has been declared to 
be incompetent for VA purposes and he is not ambulatory due 
to various medical conditions.  However, the Board concludes 
that there is ample medical evidence of record, in the form 
of private examination reports, to render a decision in this 
case.  See 38 C.F.R. § 3.326(b).  Moreover, there is no 
indication that there are additional records that have not 
been obtained and that would be pertinent to the veteran's 
claim.  For these reasons, no further development of the 
claim is required to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996),  citing Gilbert, supra, 
1 Vet. App. at 54. 

Application of VA Schedule for Rating Disabilities

The veteran's phlebitis of the right and left lower 
extremities is currently evaluated as 10 percent disabling 
for each extremity, pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7121.  As discussed above, pursuant to Karnas, supra, 
the Board will evaluate the veteran's service-connected 
phlebitis under both the former and revised rating criteria, 
applying the criteria which are more favorable to him.  

The former criteria

A 30 percent rating will be assigned for persistent swelling 
of leg or thigh, increased on standing or walking 1 or 2 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis.  A 60 percent 
rating requires persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  For a 100 
percent disability evaluation, the veteran must demonstrate 
massive board-like swelling, with severe and constant pain at 
rest. 

In May 1998, a registered nurse indicated that the veteran 
had a stasis ulcer of the right lower extremity, which 
required daily treatment.  Notably, at the time the nurse 
provided her report, she had been the veteran's daily care 
provider for the past two years.  The recent medical evidence 
also demonstrates cellulitis of the veteran's right lower 
extremity.  From the tenor of the January 1997 medical 
reports, it appears that the cellulitis is associated with 
his service-connected phlebitis.  The Board believes that the 
cellulitis which has been recently identified is comparable 
to eczema.  Since the evidence demonstrates ulceration and 
cellulitis of the right lower extremity, the Board concludes 
that a 60 percent disability evaluation is warranted for the 
veteran's right lower extremity under the former criteria. 

With respect to the veteran's left leg, there is of record no 
evidence of persistent swelling, symptoms of moderate 
discoloration, pigmentation or cyanosis.  Indeed, recent 
treatment records do not mention the left leg specifically at 
all.  The January 1997 medical records indicate that there 
was no edema of either extremity.  The only evidence with 
respect to the presence of swelling in the left leg is an 
undated, sketchy resident record noting edema in both lower 
extremities.  Even if the Board accepts this isolated record 
as probative, there still is no evidence of persistent 
swelling.  Accordingly, a 30 percent rating is not warranted 
under the former schedular criteria.  A 60 percent disability 
is also not warranted under the former criteria, since none 
of the manifestations called for under such criteria have 
been identified in recent medical records.

The current criteria

Under the current Diagnostic Code 7121, for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
evaluation is warranted.  When there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  

For the same reasons discussed above (evidence of persistent 
ulceration and skin changes), a 60 percent disability rating 
is warranted for phlebitis of the right leg under the current 
criteria.  And for the same reasons discussed above (no 
evidence of persistent edema or other symptomatology referred 
to in the regulation), a disability rating in excess of 10 
percent is not warranted under the current schedular criteria 
for the veteran's left leg disability.

100 percent schedular rating

Under both the current and former rating criteria, a 100 
percent disability rating is warranted for phlebitis with 
massive board-like edema, with constant pain at rest.  With 
respect to both lower extremities, in considering whether the 
highest evaluation, 100 percent, is warranted, the Board 
notes that the evidence does not demonstrate massive board-
like swelling.  Indeed, the record is devoid of evidence that 
the veteran has ever experienced such massive swelling in his 
lower extremities.  There is no evidence of severe and 
constant pain at rest.  In fact, the March 1992 VA examiner 
specifically stated that there was no pain at rest.  For 
these reasons, the Board concludes that the preponderance of 
the evidence indicates that the veteran does not meet the 
criteria for a 100 percent disability evaluation under either 
the former or the current schedular criteria, since he does 
not demonstrate massive board-like swelling, with severe and 
constant pain at rest.

In summary, the Board concludes that the competent and 
probative evidence of record demonstrates that a 60 percent 
disability rating is warranted for the veteran's right lower 
extremity and a disability rating in excess of 10 percent is 
not warranted, pursuant to both the current and former 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7121.  

Rating under other Diagnostic Codes

The Board notes that the veteran's representative has argued 
that the veteran's disability should also be considered under 
38 C.F.R. § 4.104, Diagnostic Code 7120, which pertains to 
varicose veins.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The Board believes that the application of 38 C.F.R. § 4.104, 
Diagnostic Code 7121 is most appropriate in this case because 
the veteran was diagnosed with phlebitis in May 1957 and is 
service connected for that specific disability.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  The Board also notes 
that the symptomatology of Diagnostic Code 7120 parallels 
that of Diagnostic Code 7121.  Accordingly, the veteran would 
not be entitled to higher disability ratings under Diagnostic 
Code 7120 in any event.

Extraschedular evaluation

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extra-schedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO indicated in the June 1998 Statement 
of the Case that an extra-schedular evaluation was 
considered.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran's service-
connected phlebitis disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extra-schedular rating under 
38 C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  Specifically, the record in this case 
does not demonstrate that the veteran's service-connected 
phlebitis markedly interferes with employment.  The evidence 
demonstrates that the veteran, who is age 78 and who has 
severe Alzheimer's disease and has been declared incompetent 
for VA purposes and resides in a nursing care facility, is 
not currently employed.  There is no indication in the record 
that his phlebitis interferes with his employment to a 
exceptional degree not contemplated in the VA rating 
schedule.  See Fisher, supra.  Moreover, the veteran and his 
representative have not pointed to any such exceptional or 
unusual disability picture.

The record does not demonstrate that the veteran has required 
frequent periods of hospitalization for phlebitis.  The Board 
acknowledges that the evidence reflects that the veteran was 
admitted to a medical care facility in January 1997 for 
cellulitis of the right leg associated with phlebitis.  
However, that one instance of hospitalization in over a 
decade hardly constitutes frequent hospitalization.  
Moreover, the hospital discharge summary and the other 
medical records does not establish that the veteran required 
prolonged hospitalization that would otherwise take this case 
out of the norm. 

Thus, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Additional comment

The Board notes that the veteran's representative addressed 
38 C.F.R. §§ 4.40 and 4.45 and the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ("the Court") held in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that where a 
disability evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The court also held, however, that where a diagnostic 
code is not predicated on limitation of range of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
the veteran's disability evaluation is based on 38 C.F.R. 
§ 4.104, Diagnostic Code 7121, which is not based on 
limitation of motion.  Therefore, pursuant to the Court's 
holding in Johnson, 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration.


ORDER

A rating of 60 percent for the veteran's disability of his 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A rating in excess of 10 percent for the veteran's disability 
of his left lower extremity is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

